                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    ANGELA KENNARD,                                     CASE NO. 18-cv-04665-YGR
                                   7                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR JUDGMENT
                                   8              vs.                                       ON THE PLEADINGS
                                   9    LAMB WESTON HOLDINGS, INC.,                         Re: Dkt. No. 52
                                  10                    Defendant.

                                  11          Now before the Court is defendant Lamb Weston Holdings, Inc.’s motion for judgment on
                                  12   the pleadings. (Dkt. No. 52 (“Motion”).) Having considered the pleadings in this action and the
Northern District of California
 United States District Court




                                  13   papers submitted, and for the reasons set forth below, the Court DENIES defendant’s motion.1
                                  14   I.     PROCEDURAL BACKGROUND2
                                  15          Plaintiff Angela Kennard brings this putative class action alleging that defendant
                                  16   “unlawfully and unfairly packag[ed] its ALEXIA brand SWEET POTATO fries WITH SEA
                                  17   SALT product (the ‘Product’) in opaque containers that contain more than 50% empty
                                  18   space.” (Dkt. No. 38 (“SAC”) ¶ 1.) On January 29, 2019, defendant moved to dismiss the SAC.
                                  19   (Dkt. No. 39.) In its order granting in part and denying in part defendant’s motion to dismiss, the
                                  20   Court noted that the SAC was based on two theories of liability: (1) consumer deception, namely,
                                  21   that the Alexia product packages were misleading because consumers expected more sweet potato
                                  22   fries than were actually included, and (2) slack fill, namely that the Alexia product packaging was
                                  23   unlawful because it violated the California Fair Packaging and Labeling Act’s (“CFPLA”)
                                  24   regulation against nonfunctional slack fill, specifically Business & Professions Code section
                                  25
                                              1
                                  26              Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds this decision appropriate without a hearing.
                                  27          2
                                                 The factual background of this case is set forth in detail in the Court’s order granting in
                                  28   part and denying in part defendant’s motion to dismiss the second amended complaint. (Dkt. No.
                                       49.)
                                   1   12606.2. (Dkt. No. 49 (“Order”) at 4.) The Court analyzed plaintiff’s claims based on both

                                   2   theories.

                                   3           As to the consumer deception theory, the Court applied a “reasonable consumer” standard

                                   4   and found that plaintiff did not plausibly allege that a reasonable consumer would be deceived as

                                   5   to the amount of fries in an Alexia product package in light of disclosures on the packaging

                                   6   regarding net weight, number of fries per serving, and number of servings per container. (Id. at

                                   7   6-8.) The Court also rejected plaintiff’s argument that defendant’s packaging was “inherently

                                   8   deceptive,” and therefore, that the disclosures on the packaging did not insulate defendant from

                                   9   liability based on a consumer deception theory. (Id. at 10.) Accordingly, the Court dismissed

                                  10   plaintiff’s claims with prejudice to the extent they were based on a consumer deception theory. As

                                  11   to plaintiff’s nonfunctional slack fill theory based on the CFPLA, the Court found that the SAC

                                  12   alleged with sufficient particularity that “[m]ore than 50% of the interior of the of the [Alexia
Northern District of California
 United States District Court




                                  13   product’s] containers is comprised of empty space, or non-functional slack-fill,” and that “[t]here

                                  14   is no practical reason for the non-functional slack-fill used to package the [p]roduct.” (Id. at 13,

                                  15   quoting SAC ¶¶ 25, 31.) Thus, the Court denied defendant’s motion to dismiss to the extent

                                  16   plaintiff’s claims were based on a nonfunctional slack fill theory of liability. (Id. at 14.)

                                  17           Defendant now argues it is entitled to judgment on the pleadings on the ground that

                                  18   plaintiff has not and cannot establish Article III or statutory standing on the remaining UCL and

                                  19   CLRA claims. (Motion at 1.) Specifically, defendant avers that plaintiff’s injury allegations

                                  20   “necessarily depend on her now-rejected allegations that she was deceived,” and accordingly,

                                  21   “[w]hatever their basis for liability,” plaintiff’s claims fail. (Id.)

                                  22   II.     LEGAL STANDARD

                                  23           Under Rule 12(c) of the Federal Rules of Civil Procedure, judgment on the pleadings may

                                  24   be granted when, accepting as true all material allegations contained in the nonmoving party’s

                                  25   pleadings, there are no issues of material fact and the moving party is entitled to judgment as a

                                  26   matter of law. General Conference Corp. of Seventh–Day Adventists v. Seventh–Day Adventist

                                  27   Congregational Church, 887 F.2d 228, 230 (9th Cir. 1989); Munoz v. Fin. Freedom Senior

                                  28   Funding Corp., 567 F.Supp.2d 1156, 1158 (C.D. Cal. 2008); Fed.R.Civ.P. 12(c). The applicable
                                                                                            2
                                   1   standard is essentially the same as a motion to dismiss for failure to allege facts sufficient to state

                                   2   a claim under Rule 12(b)(6). Thus, although the Court must accept well-pleaded facts as true, it is

                                   3   not required to accept mere conclusory allegations or conclusions of law. See Ashcroft v. Iqbal,

                                   4   556 U.S. 662, 678-79 (2009) (“[T]he tenet that a court must accept as true all of the allegations

                                   5   contained in a complaint is inapplicable to legal conclusions.”) (citing Bell Atlantic Corp. v.

                                   6   Twombly, 550 U.S. 544, 555 (2007)).

                                   7           If, on a motion for judgment on the pleadings, a party raises an issue as to the court’s

                                   8   subject matter jurisdiction, “the district judge will treat the motion as it if had been brought under

                                   9   Rule 12(b)(1).” San Luis Unit Food Producers v. United States, 772 F. Supp. 2d 1210, 1218 (E.D.

                                  10   Cal. 2011), aff’d, 709 F.3d 798 (9th Cir. 2013) (quoting Charles Alan Wright & Arthur R. Miller,

                                  11   Federal Practice and Procedure § 1367 (3d ed. 2004)). To survive a motion to dismiss under Rule

                                  12   12(b)(1), named plaintiffs “must allege and show that they have personally been injured.” Warth
Northern District of California
 United States District Court




                                  13   v. Seldin, 422 U.S. 490, 502 (1975).

                                  14   III.    DISCUSSION

                                  15           Defendant argues that plaintiff lacks both Article III and statutory standing because the

                                  16   SAC’s injury allegations rely on a consumer deception theory that this Court previously rejected. 3

                                  17           As an initial matter, the Court notes that defendant’s motion for judgment on the pleadings

                                  18   is essentially a motion for reconsideration of the Court’s order granting in part and denying in part

                                  19   defendant’s motion to dismiss the SAC, filed absent leave of Court. See L.R. 7-9(a) (“No party

                                  20   may notice a motion for reconsideration without first obtaining leave of Court to file the

                                  21   motion.”). Had defendant obtained leave to seek reconsideration, it would have been subject to a

                                  22   higher standard than on a motion for judgment on the pleadings. See Carroll v. Nakatani, 342

                                  23   F.3d 934, 945 (9th Cir. 2003) (noting that reconsideration is an “extraordinary remedy, to be used

                                  24   sparingly in the interests of finality and conservation of judicial resources”) (citation omitted);

                                  25

                                  26
                                               3
                                                 In its reply, defendant clarifies that “reliance is not the issue,” and instead, the only issue
                                  27   “is whether [p]laintiff alleged an economic injury resulting from the statutory violation.” (Dkt.
                                       No. 57 (“Reply”) at 1, 5.) As such, the Court need not and does not address reliance arguments
                                  28
                                       raised in plaintiff’s opposition except insofar as reliance and injury are inextricably intertwined.
                                                                                            3
                                   1   McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (noting that a reconsideration motion

                                   2   “should not be granted, absent highly unusual circumstances”) (citation omitted). Further,

                                   3   defendant at least partially raised the argument it raises in the instant motion, namely that plaintiff

                                   4   has not pleaded a plausible injury, in defendant’s motion to dismiss the SAC. (See Dkt. No. 39 at

                                   5   10-11 (“Plaintiff’s claim fails under the balancing test because, as discussed, she fails to plausibly

                                   6   allege any consumer deception, foreclosing any ‘harm to the alleged victim.’”).) Such repetition

                                   7   of arguments is disfavored. See L.R. 7-9 (“No motion for leave to file a motion for

                                   8   reconsideration may repeat any oral or written argument made by the applying party in support of

                                   9   or in opposition to the interlocutory order which the party now seeks to have reconsidered.”). The

                                  10   Court cautions defendant that appropriate procedures must be used to seek relief from this Court.

                                  11          Notwithstanding the foregoing, the Court reviews the merits of the motion to determine

                                  12   whether defendant is entitled to judgment on the pleadings on the ground that plaintiff has failed
Northern District of California
 United States District Court




                                  13   to establish standing. To show standing under the UCL, a plaintiff must aver facts establishing

                                  14   that she “suffered injury in fact and has lost money or property as a result of the unfair

                                  15   competition.” Cal. Bus. & Prof. Code § 17204. To that end, the plaintiff must demonstrate that

                                  16   she relied on the allegedly deceptive or misleading statements. Kwikset Corp. v. Superior Court,

                                  17   51 Cal.4th 310, 326 (2011). Similarly, under the CLRA, a plaintiff must establish actual reliance

                                  18   and economic injury. Victor v. R.C. Bigelow, Inc., No. 13-CV-02976-WHO, 2014 WL 1028881,

                                  19   at *5 (N.D. Cal. Mar. 14, 2014). Additionally, Article III of the U.S. Constitution requires that a

                                  20   plaintiff allege “injury in fact—an invasion of a legal protected interest which is (a) concrete and

                                  21   particularized, . . . and (b) actual or imminent, not conjectural or hypothetical.” Lujan v.

                                  22   Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation marks and citations omitted).

                                  23          Here, plaintiff alleges that she and the class “lost money” as a result of defendant’s conduct

                                  24   because “(a) they would not have purchased the [p]roduct on the same terms absent [d]efendant’s

                                  25   illegal conduct . . . , or if the true facts were known concerning [d]efendant’s representations; (b)

                                  26   they paid a higher price for the [d]efendant’s [p]roduct due to [d]efendant’s misrepresentations;

                                  27   and (c) [d]efendant’s [p]roduct did not have the quantities as represented.” (SAC ¶¶ 57, 69.) In

                                  28   other words, taking these allegations as true, plaintiff spent money she otherwise would have
                                                                                          4
                                   1   saved but for defendant’s act of including nonfunctional slack fill in its product packaging.

                                   2   Whether plaintiff actually suffered an economic loss as a result of the nonfunctional slack fill is a

                                   3   factual inquiry to be resolved at a later stage in the litigation. At this junction, however, plaintiff’s

                                   4   allegations are sufficient to withstand defendant’s motion. Indeed, courts have routinely found

                                   5   that such allegations are sufficient to state a plausible injury in similar cases. See, e.g., Cordes v.

                                   6   Boulder Brands USA, Inc., No. CV 18-6534 PSG (JCX), 2018 WL 6714323, at *2 (C.D. Cal. Oct.

                                   7   17, 2018) (“His allegation that the package contained fewer pretzels than he expected is enough to

                                   8   satisfy the injury-in-fact requirement because it gives rise to a plausible inference that he would

                                   9   not have paid as much for the product—or that he would not have purchased it all—had he known

                                  10   that the package contained forty percent slack-fill.”) (citing Mazza v. Am. Honda Motor Co., 666

                                  11   F.3d 581, 595 (9th Cir. 2012)).

                                  12          Defendant contends that these allegations nevertheless are insufficient to confer standing
Northern District of California
 United States District Court




                                  13   because the Court previously held that defendant’s product packaging could not plausibly deceive

                                  14   a reasonable consumer. (Motion at 8.) As the Court noted in its prior order, however, the CFPLA

                                  15   provides a theory of liability that is separate and distinct from a consumer deception theory. See

                                  16   Ebner v. Fresh, Inc., 838 F.3d 958, 966-68 (9th Cir. 2016) (separately analyzing claims under

                                  17   reasonable consumer theory and under the CFPLA). Further, as the California Court of Appeal

                                  18   noted in Hobby Indus. Assn. of Am., Inc. v. Younger, the CFPLA’s “nonfunctional slack fill

                                  19   prohibition reaches all forms of nonfunctional slack fill (unless excepted)” “whether or not there

                                  20   is other proof of deception or fraud.” 101 Cal. App. 3d 358, 364, 366 (Ct. App. 1980) (emphasis

                                  21   supplied); see also Stern, Cal. Practice Guide: Bus & Prof. Code Section 17200 Practice (The

                                  22   Rutter Group, March 2019 Update) Ch. 4-D (under the CFPLA, “a container ‘that does not allow

                                  23   the consumer to fully view its contents’ is per se ‘misleading if it contains nonfunctional slack

                                  24   fill’”). “For a seller to package goods in containers which . . . are appreciably oversized, or in

                                  25   containers so shaped as to create the optical illusion of being larger than conventionally shaped

                                  26   containers of equal or greater capacity, is as much a deceptive practice, and an unfair method of

                                  27   competition, as if the seller was to make an explicit false statement of the quantity or dimension of

                                  28   his goods[.]” Hobby, 101 Cal. App. 3d at 367. Thus, although the Court previously found that
                                                                                           5
                                   1   disclosures on defendant’s product packaging precluded plaintiff from pursuing claims based on a

                                   2   reasonable consumer theory, plaintiff still may pursue a theory, predicated on the CFPLA, that she

                                   3   was deceived and suffered economic harm as a result of nonfunctional slack fill.4

                                   4           Moreover, the cases on which defendant relies fail to persuade. In support of its argument

                                   5   that plaintiff has not pleaded standing, defendant cites the Ninth Circuit’s unpublished decision in

                                   6   Hall v. SeaWorld Entm’t, Inc., 747 F. App’x 449 (9th Cir. 2018). In Hall, plaintiffs alleged that if

                                   7   they had known about defendant’s alleged mistreatment of orcas, which allegedly violated

                                   8   California’s animal cruelty statute, they would not have purchased tickets from defendant. 747 F.

                                   9   App’x at 452. The Ninth Circuit concluded that “[o]ther than [p]laintiffs’ problem with the

                                  10   general idea of orcas being in captivity . . . , nothing in the [complaint] suggests that [defendant]’s

                                  11   violation of [the animal cruelty statute] ‘caused’ [p]laintiffs’ economic injury.” Id. The same is

                                  12   not true here. Plaintiff does not object generally to the existence of nonfunctional slack fill, but
Northern District of California
 United States District Court




                                  13   rather, asserts a theory of liability predicated on a statutory mandate that renders non-functional

                                  14   slack-fill is per se misleading.5

                                  15           In addition, defendant contends that the “mere purchase of an allegedly unlawfully

                                  16   packaged item could not, on its own, constitute an economic injury,” citing Animal Legal Def.

                                  17   Fund v. Mendes, 160 Cal. App. 4th 136 (2008). (Motion at 9.) In Mendes, however, the

                                  18   California Court of Appeal affirmed dismissal of a UCL claim premised on the defendants’

                                  19   alleged violation of animal cruelty laws in the course of producing dairy products, finding that the

                                  20   plaintiffs had not alleged “any false or misleading representations that could be said to have

                                  21   become part of the purchase and sale agreement.” 160 Cal. App. 4th at 146. Here, plaintiff

                                  22

                                  23           4
                                                 Likewise, contrary to defendant’s assertion (Reply at 1), the Court’s prior order did not
                                  24   hold that defendant’s packaging was not misleading as a matter of law. Rather, the Court found
                                       that plaintiff had not alleged that defendant’s packaging was misleading under the reasonable
                                  25   consumer test, particularly in light of disclosures on the package. (See Order at 6.) Plaintiff’s
                                       nonfunctional slack fill theory provides a different basis for plaintiff to assert that defendant
                                  26
                                       misled consumers.
                                  27           5
                                                Further, citing to unpublished opinions is not generally persuasive. See Alex Kozinski &
                                  28   Stephen Reinhardt, Please Don't Cite This! Why We Don't Allow Citation to Unpublished
                                       Dispositions, Cal. Lawyer, June 2000, at 43-44.
                                                                                        6
                                   1   alleges that she was deceived by defendant’s packaging, which allegedly contained nonfunctional

                                   2   slack fill and was necessarily part of the purchase and sale agreement.

                                   3          Finally, in Zeppeiro v. Green Tree Servicing, LLC, No. CV1401336MMMJCX, 2015 WL

                                   4   12660398, at *8 (C.D. Cal. Apr. 15, 2015), the court found the plaintiff had pleaded no facts

                                   5   indicating how the purported violation of a California mortgage statute had prejudiced or harmed

                                   6   him, because “the allegedly unlawful notice of default was rescinded.” Here, plaintiff allegedly

                                   7   completed the transaction at issue, namely, the purchase of defendant’s product. (SAC ¶¶ 57, 69.)

                                   8   She further alleges that she completed the purchase under terms to which she otherwise would not

                                   9   have agreed but for defendant’s violation of the CFPLA, which renders nonfunctional slack fill

                                  10   misleading. (Id.) These allegations are sufficient, at this juncture, to establish a plausible injury

                                  11   resulting from defendant’s conduct.6

                                  12   IV.    CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, defendant’s motion for judgment on the pleadings is DENIED.

                                  14          This Order terminates Docket Number 52.

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 10, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  17                                                        UNITED STATES DISTRICT COURT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23          6
                                                  Plaintiff’s argument that she has alleged a plausible “intangible, informational injury”
                                       fails to persuade. (Dkt. No. 55, at 7-9.) To establish standing under the UCL and CLRA, a
                                  24
                                       plaintiff must allege a loss of money or property, or an economic injury. Ehret v. Uber Tech., Inc.,
                                  25   68 F. Supp. 3d 1121, 1132 (N.D. Cal. Sept. 17, 2014); Victor v. R.C. Bigelow, Inc., No. 13-CV-
                                       02976-WHO, 2014 WL 1028881, at *5 (N.D. Cal. Mar. 14, 2014). Plaintiff’s purported
                                  26   “intangible, informational injury” does not suffice to support her statutory claims. See McKenzie
                                       v. Fed. Exp. Corp., 765 F. Supp. 2d 1222, 1237 (C.D. Cal. 2011) (right to receive information
                                  27   under statute amounted to intangible injury insufficient to confer standing under the UCL).
                                       However, because plaintiff has established a plausible economic injury, defendant is not entitled to
                                  28
                                       judgment on the pleadings.
                                                                                          7
